EXHIBIT 10.2.8

 

***Informal Translation - For Information Purposes Only***

 

 

Paris, 31 August 2005

 

Re: APPENDIX

 

THE UNDERSIGNED,

 

•                  Samsonite: a company with limited liability (société par
actions simplifiée), with a share capital of EUR 720,000, having its registered
office at 27, rue de la Rochefoucauld, 75009 Paris, registered with the
commercial register of Paris under number 652 024 159 RCS Paris, duly
represented by Mr Marc Matton, in his capacity of chairman;

 

•                  Samsonite Europe NV : a Belgian company, with a share capital
of EUR 3,665,105.76, having its registered office at Westerring 17, 9700
Oudenaarde (Belgium), registered with the commercial register of Oudenaarde
under number 16.079, represented by Mr Marc Matton, duly authorised by a meeting
of the board of directors dated 18 July 2005;

 

•                  Artois Plasturgie : a company with limited liability, with a
share capital of EUR 37,000, having its registered office at 128, Boulevard
Haussmann, 75008 Paris, registered with the commercial register of Paris under
number 483 173 308 RCS Paris, duly represented by Mr Marc Matton, in his
capacity of chairman;

 

•                  HB Group : a limited liability Luxembourg company, with a
share capital of EUR 31,000, having its registered office at rue de l’industrie,
L-3895 FOETZ, Luxembourg, and registered with the commercial register of
Luxembourg under number B 109972, represented by Mr Marc Matton, in his capacity
of director, duly authorised by a meeting of the board of directors dated 26
August 2005 to represent the company,

 

(hereinafter referred to as the « Parties »)

 

have entered into a transfer agreement for the shares in Artois Plasturgie
resulting in the take-over of the Hénin Beaumont industriel site on 29 July 2005
(the « Agreement »).

 

Pursuant to the Agreement, it is envisaged that the conditions precedent shall
be complied with and that documents shall be exchanged.

 

--------------------------------------------------------------------------------


 

Since the signing of the Agreement, certain events have occurred which have made
it necessary for the Parties to make certain amendments to the Agreement.

 

Consequently, the Parties agree to modify and amend the Agreement in accordance
with the following terms and conditions, it being understood that the other
terms and conditions of the Agreement remain unchanged and in full force and
effect.

 

THE PARTIES HAVE AGREED AS FOLLOWS:

 

1.              Definitions :

 

1.1.          The following defined terms of the Agreement are amended:

 

The definition « Bank Account of the Company» is amended as follows:

 

« the bank account n°                         held by the Company with the bank
named Banque de l’Economie. »

 

The definition « Bank Account of the Transferor» is amended as follows:

 

« the bank account n°                         held by the Transferor with the
bank named Banque de l’Economie. »

 

The definition « Bank Account of the Vendor» is amended as follows:

 

« the bank account n°                         held by the Vendor with the bank
named Banque de l’Economie.»

 

The definition « Bank Garantee» is amended as follows:

 

« The bank guarantee on first demand issued by the bank named Banque de
l’Economie to the benefit of the Transferor and the Vendor on the Effective
Date, a draft copy of which is attached hereto as Annex 5.2(b)(ii). »

 

The definition « Security Interests and Guarantees» is amended as follows:

 

« The Stock Pledge Agreement and the Bank Guarantee. »

 

The definition of « Escrow Account» is deleted.

 

--------------------------------------------------------------------------------


 

1.2.          Article 5.2 (a) (iv):

 

As regards the Financial Aid, it is made clear that the aggregate amount of the
latter, after adjustments, amounts to EUR 9,228.994.

 

1.3.          Article 6.1 (vi) is amended as follows:

 

The expression « subject to the completion of the transfer of the Shares» is
deleted. Article 6.1 (vi) shall read as follows:

 

• « Noting the dismissal of Mr Marc Matton in his capacity as chairman of the
Company as of the point in time when the general shareholders’ meeting approves
the partial contribution mentioned in Article 5.1 hereof and appointing as new
chairman Mr Jean-Jacques AUREL, born on 12 June 1945 in Paris (14th), France,
French nationality, domiciled at 88 rue Michel Ange, 75016 Paris, France»

 

• «Deciding to modify the company name of the Company which shall become
« Energy Plast ».

 

1.4.          Article 6.1 (xv) is amended as follows:

 

« (xv)                 an original copy of the affirmative deed of transfer of
Debt; ».

 

1.5.          Article 10.10 paragraph 2 is amended a s follows:

 

« The Purchaser is not allowed to transfer the Shares and the business as long
as the Purchaser or the Company is a debtor of any obligation under the
Agreement or any Related Agreement, until the Company and the Purchaser have
fulfilled their obligations under the Agreement and the Related Agreements.».

 

1.6.          Annex 5.2 (a) (iii) is amended as follows:

 

Annex 5.2 (a) (iii)    « Support Agreement».

 

1.7.          Paragraph 3 of article 7.3 is amended as follows:

 

« In any event, the Company undertakes to settle by means of remittance an
amount of EUR 276,634.35, corresponding to the amount of VAT relating to the
invoice issued by the Vendor on 1 September 2005, and to settle any undisputed
part of the invoice, which the Purchaser guarantees during a maximum period of
24 months from the Effective Date.  Any breach by the Company of an obligation
under this Agreement or any Related Agreement shall result in the loss of the
abovementioned term, up to the amount

 

--------------------------------------------------------------------------------


 

of the damage suffered by the Joint Creditors (as defined in article 2 of the
Indemnity Agreement). »

 

The following paragraph is added to article 7.3 as a final paragraph:

 

« The Site contains Products that are not compatible with the inventory
established between the parties, consisting of finished products located in the
showroom and the room to sell products to employees, having an agreed estimated
value of EUR 18,000 C.O.S; On the date of this letter, the Company acquires such
Products for a price of EUR 10,000 TTC, and undertakes to sell these Products
only to the employees at the Site and their family. The aforementioned amount of
EUR 10,000 will be paid in cash by the Company to Samsonite by means of
remittance at the same time as the VAT is paid as stipulated above. »

 

2.              Expenses and fees

 

Samsonite undertakes to discharge the total amount of expenses and fees relating
to the incorporation of Artois Plasturgie and the partial contribution of assets
effected on the date hereof for an estimated amount of EUR 2,645 (taxes
excluded), without any recourse against Artois Plasturgie or HB Group.

 

3.              Realisation of the conditions

 

The Parties note that the conditions precedent listed in article 5.2 are
satisfied, that the delivery of documents as mentioned in article 6 has been
effected, and consequently that the Agreement, as amended pursuant to this
appendix, is in full force and effect, including the full effect of the
transfers envisaged in the Agreement.

 

4.              Interpretation

 

To the extent necessary, it is made clear that the expressions « products » and
« sub-assemblies » of paragraph 4 of article 3, title « subsidy » of the
Financial Aid Agreement mean the Products and Sub-Assemblies as defined in the
Product Manufacturing Agreement.

 

Made in Paris, on 31 August 2005,

In 4 copies

 

 

 

 

 

 

Samsonite

Samsonite Europe NV

 

 

 

 

 

 

 

 

Artois Plasturgie

HB Group

 

--------------------------------------------------------------------------------